Case 3:20-cr-00031-CWR-LGI Document 28 Filed 06/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION (JACKSON)
UNITED STATES OF AMERICA “8

V. CRIMINAL NO. 3:20-cr-00031-CWR-LGI

JON DARRELL SEAWRIGHT

NOTICE OF ENTRY OF APPEARANCE
COMES NOW, Charles R. Mullins, of Coxwell and Associates, PLLC, and enters this

appearance on behalf of Jon Darrell Seawright, in the above styled and numbered cause.

Respectfully submitted,

JON DARRELL SEAWRIGHT

By:  /s/ Charles R. Mullins
CHARLES R. MULLINS

CHARLES R. MULLINS (MB# 9821)
COXWELL & ASSOCIATES, PLLC
Post Office Box 1337

Jackson, Mississippi 39215-1337
Telephone: (601) 948-1600

Facsimile: (601) 948-7097

Email: chuckm@coxwelllaw.com
Case 3:20-cr-00031-CWR-LGI Document 28 Filed 06/02/21 Page 2 of 2

CERTIFICATE OF SERVICE
This is to certify that I, Charles R. Mullins, have on this day filed the above and

foregoing Notice of Entry of Appearance with Clerk of the Court via the ECF system, which sent

notice of same all counsel of record:

THIS, the 2" day of June, 2021.
